Exhibit 10.8
Execution Version


AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of August 5, 2016, to that certain Amended and Restated Credit
Agreement, dated as of December 19, 2013 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”) among WALTER
INVESTMENT MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the
lenders from time to time party thereto, and CREDIT SUISSE AG, as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent.
RECITALS:
WHEREAS, Section 9.08 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Borrower and the Required Lenders;
WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders identified on the signature pages hereto which collectively constitute
the Required Lenders have agreed to amend certain provisions of the Credit
Agreement, subject to the terms and conditions set forth herein; and
WHEREAS, the Administrative Agent, acting at the direction of the Required
Lenders, has agreed to enter into this Agreement on the terms set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
Section 2. Amendments to Credit Agreement.
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the proper alphabetical placement:
“Amendment No. 2” shall mean Amendment No. 2 to Amended and Restated Credit
Agreement dated as of the Amendment No. 2 Effective Date among the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders identified on the
signature pages thereto.
“Amendment No. 2 Effective Date” shall mean August 5, 2016.
“Excess Cash Amount” shall have the meaning assigned to such term in Section
2.13(f).
“Liquidity Needs” shall mean as of the date of any Revolving Credit Borrowing,
the cash working capital, capital expenditure and other liquidity needs of the
Borrower and its Subsidiaries during the period of five Business Days
immediately following such date (the “Utilization Period”), in each case
determined consistent with past practice (after giving effect to unrestricted
and readily available cash and Cash Equivalents on the balance sheet of the
Borrower and its Subsidiaries, cash revenues and expected other sources of
readily available liquidity, it being understood that liquidity





--------------------------------------------------------------------------------

2


needs include the need for a cash balance as determined in good faith by the
Borrower consistent with past practice and that liquidity shall be calculated as
set forth in Section 2.13(f)), all determined in good faith by the Borrower and
certified to the Administrative Agent in a certificate of an Authorized Officer,
but excluding in any event voluntary prepayments, redemptions or repurchases of
other Indebtedness of the Borrower and its Restricted Subsidiaries.
“Utilization Period” shall have the meaning assigned to such term in the
definition of “Liquidity Needs”.
(b) In Section 1.01 of the Credit Agreement, the definition of “Applicable
Margin” is hereby amended by inserting the words “; provided that, solely with
respect to the Revolving Credit Facility, during the period commencing on the
Amendment No. 2 Effective Date and ending on (and including) January 1, 2017,
the “Applicable Margin” shall mean (x) with respect to any Eurodollar Loan,
4.50% per annum and (y) with respect to any ABR Loan, 3.50% per annum”
immediately following the words “2.75% per annum” therein.
(c) Section 2.13 of the Credit Agreement is hereby amended by replacing the
placeholder “[Reserved]” in clause (f) thereof with the following:
“In addition to any other mandatory repayments pursuant to this Section 2.13,
following the Amendment No. 2 Effective Date and prior to January 1, 2017,
(i) within two Business Days of the end of the Utilization Period with respect
to any Revolving Credit Borrowing, an amount equal to the excess of the proceeds
of such Revolving Credit Borrowing over the amount of such Revolving Credit
Borrowing used by the Borrower and its Restricted Subsidiaries for their
Liquidity Needs during such Utilization Period, as certified to the
Administrative Agent in a certificate of an Authorized Officer, shall be applied
on such date as a mandatory repayment of Revolving Loans and (ii) if, as of the
end of the first or third Friday of any month (or, if any such date is not a
Business Day, then the immediately succeeding Business Day), the aggregate
amount of liquidity of the Borrower and the Restricted Subsidiaries (as
determined by the Borrower in good faith and in a manner consistent with past
practice and Schedule A attached to Amendment No. 2) exceeds $130,000,000 (such
excess, the “Excess Cash Amount”), the Borrower shall, not later than 2:00 p.m.,
New York City time, two Business Days after such date, repay the Revolving Loans
in an aggregate principal amount equal to the lesser of (x) the Excess Cash
Amount and (y) the aggregate principal amount of Revolving Loans then
outstanding. Each amount required to be applied pursuant to this Section 2.13(f)
as a mandatory repayment shall be applied pro rata according to the respective
outstanding principal amounts of the Revolving Loans then held by the Revolving
Credit Lenders.”
(d) Section 4.01 of the Credit Agreement is hereby amended by inserting the
following clause (e) immediately following clause (d) thereof:
“(e) In the case of any Revolving Credit Borrowing occurring on or after the
Amendment No. 2 Effective Date and prior to January 1, 2017, the Administrative
Agent shall have received a certificate, dated as of the date of such Revolving
Credit Borrowing and signed by an Authorized Officer of the Borrower, certifying
that the proceeds of such Revolving Credit Borrowing shall be utilized by the
Borrower and its Restricted Subsidiaries for their Liquidity Needs during the
Utilization Period with respect to such Revolving Credit Borrowing and setting
forth in reasonable detail (i) the intended uses of such proceeds (it being
agreed that the Borrower shall not use any portion of the proceeds of such





--------------------------------------------------------------------------------

3


Revolving Credit Borrowing to directly or indirectly prepay, redeem or
repurchase any Indebtedness) and (ii) the liquidity of the Borrower and the
Restricted Subsidiaries as of a day no earlier than two Business Days prior to
the date of such Revolving Credit Borrowing (such liquidity to be calculated as
set forth in Section 2.13(f)).”
(e) Section 6.09 of the Credit Agreement is hereby amended by replacing the
table at the end thereof with the follow table:
Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2013
5.75:1.00
March 31, 2014
5.75:1.00
June 30, 2014
5.75:1.00
September 30, 2014
5.75:1.00
December 31, 2014
5.75:1.00
March 31, 2015
5.50:1.00
June 30, 2015
5.50:1.00
September 30, 2015
5.50:1.00
December 31, 2015
5.50:1.00
March 31, 2016
5.25:1.00
June 30, 2016
5.75:1.00
September 30, 2016
5.75:1.00
December 31, 2016
5.25:1.00
March 31, 2017 and the last day of each fiscal quarter of the Borrower
thereafter
5.00:1.00

Section 3. Conditions. This Agreement shall become effective as of the first
date (the “Effective Date”) when each of the following conditions shall have
been satisfied:
(i)    the Administrative Agent shall have received from the Borrower, Lenders
which together constitute the Required Lenders (which shall exclude the Term
Lenders (in their capacities as such)) and the Administrative Agent an executed
counterpart hereof or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof; and
(ii)    the Borrower shall have paid (A) any expenses owing by the Borrower to
the Administrative Agent under Section 10 of this Agreement and (B) any fees and
expenses owing





--------------------------------------------------------------------------------

4


by the Borrower to Credit Suisse AG, Cayman Islands Branch under the amended and
restated engagement letter entered into in connection herewith.
Section 4. Representations of the Borrower. The Borrower represents and warrants
that:
(a) each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Documents is true and correct in all material respects
(or, in the case of any representation and warranty qualified by materiality, in
all respects) on and as of the Effective Date (except to the extent such
representations and warranties are specifically made as of an earlier date, in
which case such representations and warranties were true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) as of such date); and
(b) no Default or Event of Default has occurred and is continuing on and as of
the Effective Date.
Section 5. Revolving Credit Commitments. On the Effective Date, simultaneously
with the effectiveness of this Agreement, the Total Revolving Credit Commitments
shall be automatically and permanently reduced by $25,000,000. The provisions of
Section 2.09(c) and 2.13(a) of the Credit Agreement shall apply to such
reduction in the Revolving Credit Commitments.
Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
Section 7. Liquidity. On each Friday (or, if any such day is not a Business Day,
then the immediately succeeding Business Day) following the Amendment No. 2
Effective Date and prior to January 1, 2017, if any Revolving Credit Borrowings
are outstanding on such day, the Borrower shall deliver a certificate of an
Authorized Officer to the Administrative Agent setting forth the aggregate
amount of liquidity of the Borrower and the Restricted Subsidiaries, calculated
as of a day that is no earlier than two Business Days prior to the delivery of
such certificate (as determined by the Borrower as set forth in Section 2.13(f)
of the Credit Agreement as amended hereby). Any failure by the Borrower to
comply with this Section 7 which has not been cured within one Business Day
shall constitute an immediate Event of Default for purposes of the Credit
Agreement.
Section 8. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.
Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.





--------------------------------------------------------------------------------

5


Section 10. Miscellaneous. This Agreement shall constitute a Credit Document for
all purposes of the Credit Agreement. In accordance with Section 9.05 of the
Credit Agreement, the Borrower agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent. Each Lender party hereto
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own decision to enter into
this Agreement. The Lenders party hereto hereby expressly consent to the
execution of, and direct the Administrative Agent to execute, this Agreement and
agree that the Administrative Agent is fully protected by the provisions of
Article 8 of the Credit Agreement, including the third paragraph thereof.
Section 11. Taxes. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 2 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


WALTER INVESTMENT MANAGEMENT CORP., as Borrower
By:
/s/ Cheryl A. Collins
 
Name:
Cheryl A. Collins
 
Title:
SVP & Treasurer





[Signature Page – Amendment No. 2]

--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent
By:
/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory




By:
/s/ Warren Van Heyst
Name: Warren Van Heyst
Title: Authorized Signatory












--------------------------------------------------------------------------------

        




 
Name of Lender:
Bank of America, N.A.




By:
/s/ William Soo
Name: William Soo
Title: Director





For any Lender requiring a second signature line:


 

By:
 
Name:
Title:



















































[Signature Page – Amendment No. 2]

--------------------------------------------------------------------------------

        




 
Name of Lender:
MORGAN STANLEY BANK, N.A., as Lender




By:
/s/ Cindy Tse
Name: Cindy Tse
Title: Authorized Signatory





For any Lender requiring a second signature line:


 

By:
 
Name:
Title:



















































[Signature Page – Amendment No. 2]

--------------------------------------------------------------------------------

        




 
Name of Lender:
UBS AG, Stamford Branch




By:
/s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director





For any Lender requiring a second signature line:


 

By:
/s/ Darlene Arias
Name: Darlene Arias
Title: Director









[Signature Page – Amendment No. 2]